 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   SABRAS ORTIZ MOJARRO,                         Case No. 1:20-cv-00126-DAD-SAB

12                     Plaintiff,                  ORDER REQUIRING PLAINTIFF TO SHOW
                                                   CAUSE WHY SANCTIONS SHOULD NOT
13          v.                                     ISSUE FOR FAILURE TO COMPLY WITH
                                                   COURT ORDERS AND CONTINUING
14   WILLIAM BARR, et al.,                         SCHEDULING CONFERENCE

15                     Defendants.                 SEVEN DAY DEADLINE

16

17          Plaintiff Sabras Ortiz Mojarro filed this action on January 22, 2020. (ECF No. 1.) On

18   January 27, 2020, Plaintiff’s application to proceed in forma pauperis was granted and the

19   summonses and new case documents, including the order setting the mandatory scheduling

20   conference were issued. (ECF No. 6-9.) The mandatory scheduling conference was set for April

21   28, 2020. (ECF No. 9.)

22          On April 4, 2020, due to the pending scheduling conference, an order was filed requiring

23   Plaintiff to file either proof of service on Defendants or a notice of the status of service within

24   five days. (ECF No. 11.) More than five days have passed and Plaintiff has not complied with or

25   otherwise responded to the April 8, 2020 order.

26          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

27   or with any order of the Court may be grounds for imposition by the Court of any and all

28   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to
                                                       1
 1   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 2   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 3   2000).

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.      Within seven (7) days of the date of entry of this order, Plaintiff shall show cause

 6                    in writing why sanctions, up to and including dismissal of this action, shall not be

 7                    imposed for the failure to comply with the April 8, 2020 order;

 8            2.      The mandatory scheduling conference set for April 28, 2020 is CONTINUED to

 9                    July 21, 2020, at 3:00 p.m. in Courtroom 9; and

10            3.      The parties shall file a joint status report seven (7) days prior to the continued date;

11                    and

12            4.      Plaintiff is forewarned that the failure to show cause may result in the

13                    imposition of sanctions, including the dismissal of this action for failure

14                    comply and failure to prosecute.

15
     IT IS SO ORDERED.
16

17   Dated:        April 14, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
